Citation Nr: 0528764	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-31 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date than July 28, 2003, 
for special monthly pension based on aid and attendance, for 
the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to May 
1946.  He died on January [redacted], 2004.  The appellant is his 
widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the appellant accrued benefits after 
determining that the veteran was entitled to special monthly 
pension for aid and attendance effective from July 28, 2003.  


REMAND


The appellant's claim for an earlier effective date than July 
28, 2003, for special monthly compensation based on aid and 
attendance for the purpose of accrued benefits requires 
further development to ensure compliance with the notice and 
duty-to-assist provisions of the Veteran's Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  It is pointed out that although the veteran was sent 
a VCAA letter in November 2003 (before he died) pursuant to 
38 C.F.R. § 3.159(b), he was not advised of the requirements 
to prove his claim for special monthly pension based on aid 
and attendance.  

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD), which raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue. 
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, however, since 
the initial VCAA notice was defective for the reason cited 
above, another VCAA letter must be issued to correct this 
procedural due process problem before the Board can decide 
the case.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(requiring VA to advise the veteran that evidence of an 
earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).  And the Board, itself, 
cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the appellant's claim must be remanded so that 
she can be provided notice as required under 38 C.F.R. 
§ 3.159(b) in written format.  The VCAA letter should tell 
the appellant of the information and evidence needed to prove 
her claim for an earlier effective date than July 28, 2003, 
for special monthly compensation based on aid and attendance.  

For this reason, the appellant's claim must be remanded for 
the following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159.  The appellant must be 
notified of any information and medical or 
lay evidence that is necessary to 
substantiate the claim of an earlier 
effective date than July 28, 2003, for the 
grant of special monthly compensation 
based on aid and attendance, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

In particular, the notice should include 
language informing the appellant that in 
order to substantiate her claim for an 
earlier effective date than July 28, 2003, 
for the grant of special monthly pension 
based on aid and attendance, for the 
purpose of accrued benefits, she needs to 
obtain and submit evidence demonstrating 
that a formal or informal application for 
increase was received before July 28, 
2003, as well as evidence demonstrating 
that the veteran satisfied the criteria 
for special monthly pension before then.

2.  After an appropriate period of time, 
or after the appellant indicates that she 
has no further evidence to submit, the 
appellant's claim of an effective date 
earlier than July 28, 2003, for the grant 
of special monthly pension based on aid 
and attendance, for the purpose of accrued 
benefits, should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

